DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-13 and 15-19 are pending
Claim 14 is previously withdrawn from consideration
Claim 3 is now canceled
Claims 15-19 are new
Claims 1 and 4-12 are currently amendedClaims 1-2, 4-13 and 15-19 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 11-12 states “in the channel,” and instead should state “in the open channel,” to maintain consistency.  Also, line 19 states “is smaller or larger than in the second position,” and instead should state “is smaller or larger than the outlet cross-section in the second position,” to maintain consistency.  Appropriate corrections are required.
Claim 5 is objected to because of the following informalities:  Line 2 states “in the channel” and instead should state “in the open channel” to maintain consistency.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 2 states “a top, bottom, a first side” and instead should state “a top, a bottom, a first side” for further open channel” to maintain consistency.  Furthermore, line 4 states “over the entire width of the outlet whereby water in the channel” and instead should recite “over the width of the outlet whereby water in the open channel” to maintain consistency and for further clarity.  Appropriate corrections are required.
Claim 15 is objected to because of the following informalities:  Line 2 states “in the channel” and instead should state “in the open channel” to maintain consistency.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 2 states “in the channel.” and instead should state “in the open channel.” to maintain consistency.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 20 states “than in the second position,” and instead should state “than the outlet cross-section in the second position,” to maintain consistency.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Line 7 states “across the entire width” and instead should state “across the width” for further clarity and to maintain consistency.  Also, line 19 states “than in the second position,” and instead should state “than the outlet cross-section in the second position,” to maintain consistency.  Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, “a first sensor configured to” on line 11 of claim 1, “wherein the control device is configured to” on lines 19-20, “a second sensor configured to” on lines 3-4 of claim 5, “wherein the control device is configured to” on line 7 of claim 5, “a first sensor configured to” on lines 9-10 of claim 18, “a second sensor configured to” on lines 10-11 of claim 18, “a cleaning device associated with the separation screen and configured to” on lines 11-12 of claim 18, “wherein the control device is configured to” on line 22 of claim 18, “a first sensor configured to” on line 11 of claim 19, and “wherein the control device is configured to” on lines 19-20 of claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow velocity” on line 13.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2, 4-13 and 15-17 are also rejected since these claims depend on claim 1.
Claim 5 recites the limitation "and further comprising” on line 3.  It is unclear and confusing what is further comprising, the first characteristic?  Claims 6-11 and 17 are also rejected since these claims depend on claim 5.
Claim 7 recites the limitation "when the value reached” on line 4.  It is unclear what value Applicant is referring to, the second trigger value?
Claim 8 recites the limitation "when the value reached” on line 4.  It is unclear what value Applicant is referring to, the third trigger value?
Claim 9 recites the limitation "the difference” on line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "around the sides” on line 5.  It is unclear whether Applicant is referring to the same first side and second side as recited on line 2 of claim 12, or different sides.
Claim 15 recites the limitation "the
Claim 17 recites the limitation "the level” on lines 1-2.  It is unclear which level Applicant is referring to, the upstream water level or the downstream water level?
Claim 18 recites the limitation "the flow velocity” on line 14, and “the difference” on line 21.  There is insufficient antecedent basis for these limitations in the claim.  Furthermore, claim 18 recites the limitation “activate the first and/or the second operating mode and the third operating mode.” on lines 23-24.  It is unclear and confusing what Applicant is trying to claim.
Claim 19 recites the limitation "the flow velocity” on lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments, see Remarks filed on 09/13/2021, with respect to claims 1-2, 4-13 and 15-19 have been fully considered and are persuasive.  The previous 103 has been updated (see above).
The previous claim objections regarding claims 5-6 have been considered and are now withdrawn as a result of the claim amendments.  However, a new set of claim objections are now made (see above).
A new 112(f) claim interpretation/analysis is now made (see above).
The previous 112(b) claim rejections regarding previous claims 1-13 have been considered and are now withdrawn as a result of the claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).


Allowable Subject Matter
Claims 1-2, 4-13 and 15-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773